


Exhibit 10.1

Voting Agreement

This Voting Agreement (this “Agreement”) is made and entered into as of April
13, 2012, among Stratasys, Inc., a Delaware corporation (“Stratasys”), of Objet
Ltd., an Israeli company (the “Company”), and the undersigned holder (the
“Holder”) of shares of the Company.

Recitals

A. The Holder owns shares of the Company, in that number and class of shares of
the Company’s share capital set forth on Schedule A hereto (such shares,
together with any other options, warrants, convertible securities and/or shares
of the Company acquired by such Holder after the date hereof and during the term
of this Agreement, being collectively referred to herein as the “Subject
Securities”).

B. In accordance with the terms and conditions of the contemplated Agreement and
Plan of Merger by and among Stratasys, the Company and Oaktree Merger Inc. (the
“Merger Sub”), a Delaware corporation and indirect wholly owned subsidiary of
the Company (as amended, restated or supplemented from time to time, the “Merger
Agreement”), upon the Effective Time under the Merger Agreement, Merger Sub will
merge into Stratasys, with Stratasys as the surviving corporation (the
“Merger”). Capitalized terms used but not defined herein are used as they are
defined in the Merger Agreement.

C. The Holder believes that the terms of the Merger and the Merger Agreement are
fair to the Holder and that it is in his, her or its best interest as a holder
of Subject Securities that the Merger, and all other transactions contemplated
thereby (the “Transactions”), be consummated.

E. Stratasys has advised the Company that it is requiring that certain
shareholders of the Company undertake in advance to vote their Subject
Securities in favor of approving the Merger, the other Transactions and all
approvals and resolutions deemed required by the Company in connection
therewith.

F. For the above reasons, in order to induce Stratasys to enter into the Merger
Agreement and in consideration of the execution thereof by Stratasys, the
Holder, solely in his, her or its capacity as a holder of the Subject
Securities, has entered into this Agreement and agrees to be bound hereby.

Now, Therefore, in consideration of the promises and the covenants and
agreements set forth below, the parties agree as follows:

1.                   No Transfer of Shares. During the term of this Agreement,
the Holder shall not, without the express consent of Stratasys, cause or permit
any Transfer (as defined below) of any of the Subject Securities or enter into
any agreement, option or arrangement for the Transfer of any of the Subject
Securities; provided that nothing contained in this Agreement will be deemed to
restrict the ability of the Holder to exercise any Company options or Company
warrants held by the Holder as of the date hereof. Except as required by this
Agreement, the Holder shall not deposit (or permit the deposit of) any Subject
Securities in a voting trust or grant any proxy or enter into any voting
agreement or similar agreement with respect to any of the Subject Securities or
in any way grant any other Person any right whatsoever with respect to the
voting or disposition of the Subject Securities. For purposes hereof, a Person
shall be deemed to have effected a “Transfer” of Subject Securities if such
Person directly or indirectly: (a) sells, pledges, encumbers, grants an option
with respect to, transfers, assigns, or otherwise disposes of such security, or
any interest in such security; or (b) enters into an agreement or commitment
providing for the

--------------------------------------------------------------------------------




sale of, pledge of, encumbrance of, grant of an option with respect to, transfer
of or disposition of such shares or any interest therein.

2.                   Agreement to Vote Shares. During the term of this
Agreement, at any meeting of shareholders of the Company or at any adjournment
thereof, in any action by written consent or in any other circumstances upon
which the Holder’s vote, consent or other approval is sought, the Holder shall
vote (or cause to be voted) all of the Subject Securities that are then entitled
to be voted (i) in favor of any amendment to the Company’s Current Articles of
Association (the “Current Articles”), (ii) in favor of the Merger, the Merger
Agreement and the other Transactions and of the terms of the Merger Agreement
and the other agreements reflected therein, (iii) against any proposal,
amendment, matter or agreement that would in any manner impede, frustrate,
prevent or nullify the Merger Agreement, the Merger, any of the other
Transactions or this Agreement; (iv) in favor of the conversion of all
outstanding preferred shares of the Company into the Company's ordinary Shares
in accordance with Section 7.2 of the Current Articles; (v) in favor of an
increase in the authorized share capital of the Company and the determination
that the securities issued in connection with the Merger Agreement shall not be
deemed “New Securities” for the purposes of Article 49.1 of the Current
Articles; (vi) in favor of a reverse stock split of all authorized, issued and
outstanding shares of the Company at a ratio as shall be presented at the
meeting, the reinstatement of the par value per share (including all authorized,
issued and outstanding shares of the Company) at a par value as shall be
presented at the meeting and the decrease in the authorized capital of the
Company and the consequent increase in the share premium to be recorded on the
Company’s accounts; (vii) in favor of changing the Company's name to סראטאסיס
בע"מ and in English Stratasys Ltd. or to any other similar name that the
Registrar of Companies may approve, which name change will enter into effect
subject to and upon the Effective Time and to the approval by the Registrar of
Companies, as set forth in the Merger Agreement; (viii) in favor of adoption of
a public company Articles of Association, as set forth as an exhibit to the
Merger Agreement, effective as of the Effective Time; (ix) in favor of an
amendment of the current Company's Memorandum of Association, as set forth in
the Merger Agreement, effective as of the Effective Time; (x) in favor of the
ratification of the Company's 2011 Omnibus Stock Option and Restricted Stock
Incentive Plan; (xi) in favor of the approval of the Registration Rights and
Lockup Agreement, as set forth in the Merger Agreement; (xii) in favor of the
appointment of the persons designated pursuant to the terms of the Merger
Agreement as directors of the Company, including their classification to
separate classes, as of the Effective Time, and approval of their remuneration;
(xiii) in favor of the indemnification agreements to be entered into by the
Company with each person who will serve on the board of directors of the Company
and each person who will serve as an executive officer of the Company (the
"Company Directors and Officers"); (xiv) in favor of the approval of the
directors and officers insurance policy to be procured by the Company for the
benefit of the Company Directors and Officers; (xv) against any proposed
acquisition proposal; (xvi) in favor of any action necessary to authorize the
issuance of Company shares in connection with the Merger to the directors and
officers of Stratasys for the purposes of exempting such issuance from the
application of Section 16 of the Exchange Act and the rules and regulations
thereunder; and (xvii) in favor of any action necessary, advisable and prudent
in the name and on behalf of the Company towards the implementation of the
Merger, the above resolutions and all other actions required, advisable, prudent
and/or resulting from the Merger or such resolutions. The Holder agrees that the
Subject Securities that are entitled to be voted shall be voted (or cause to be
voted) as set forth in the preceding sentences whether or not the Holder’s vote,
consent or other approval is sought on only one or on any combination of the
matters set forth in clauses (i) - (xvii) above and at any time or at multiple
times during the term of this Agreement.

3.                   Director Matters. No provision of this Agreement shall
limit or otherwise restrict the Holder with respect to any vote that the Holder
(or, if the Holder is not a natural person, the Holder’s representative) may
make solely in his or her capacity as a director of the Company with respect to
a matter presented to the Company Board.

2

--------------------------------------------------------------------------------




4.                   Irrevocable Proxy.

(a)                Concurrently with the execution of this Agreement, the Holder
has executed and delivered to S. Scott Crump and Robert F. Gallagher (the “Proxy
Holders”) an irrevocable proxy in the form attached hereto as Exhibit A (the
“Proxy”), which Proxy shall be irrevocable to the fullest extent permissible by
law, with respect to the Subject Securities.

(b)                If for any reason the proxy granted pursuant to this
Agreement is not irrevocable, then the Holder agrees to vote the Subject
Securities that are then entitled to vote in accordance with Section 2 of this
Agreement.

(c) The Company acknowledges that the Holder has delivered the Proxy to the
Proxy Holders and agrees that until the termination of this Agreement pursuant
to Section 6, Best shall give a notice of each general meeting of Company
shareholders to the Proxy Holders in care of Stratasys as provided in Section 9
below not later than ten Business Days prior to the date of such general
meeting.

5.                   Representations and Warranties of the Holder. The Holder
hereby represents and warrants to Stratasys as follows:

(a)                The Holder (i) is the owner of the Subject Securities, free
and clear of any liens, adverse claims, charges or other encumbrances of any
nature whatsoever (other than pursuant to (x) applicable restrictions on
transfer under applicable securities laws or the Company’s Memorandum of
Association or Current Company Articles, or (y) this Agreement), and (ii) does
not beneficially own any securities of the Company (including options, warrants
or convertible securities) other than the Subject Securities.

(b)                Except as provided in the Merger Agreement and as set forth
on Schedule A, the Holder has the sole right to vote and to direct the voting of
the Subject Securities (or, if this Agreement also is signed by the Holder’s
spouse, the Holder and his or her spouse together have the sole right to vote
and to direct the voting of the Subject Securities), and none of the Subject
Securities are subject to any voting trust or other agreement, arrangement or
restriction with respect to the voting of the Subject Securities, except as set
forth in this Agreement.

(c)                The Holder has the requisite power and authority to execute
and deliver this Agreement and the Proxy, to consummate the transactions
contemplated hereby and thereby and to comply with the terms hereof and thereof.
The execution and delivery by the Holder of this Agreement and the Proxy, the
consummation by the Holder of the transactions contemplated hereby and thereby
and the compliance by the Holder with the provisions hereof and thereof have
been duly authorized by all necessary corporate, company, partnership or other
action on the part of the Holder, and no other corporate, company, partnership
or other proceedings on the part of the Holder are necessary to authorize this
Agreement and the Proxy, to consummate the transactions contemplated hereby and
thereby or to comply with the provisions hereof or thereof.

(d)                Each of this Agreement and the Proxy has been duly executed
and delivered by the Holder, constitutes a valid and binding obligation of the
Holder and is enforceable against the Holder in accordance with its terms.

(e)                The execution and delivery of this Agreement and the Proxy,
the consummation of the transactions contemplated hereby and thereby and
compliance with the provisions hereof and thereof do not and will not conflict
with, or result in any violation or breach of, or default (with or without
notice or lapse of time, or both) under, any provision of (i) the governing
corporate documents of the

3

--------------------------------------------------------------------------------




Holder, if applicable, (ii) any (A) statute, law, ordinance, rule or regulation
or (B) judgment, order or decree, in each case, applicable to the Holder or its
properties or assets, or (iii) any contract, trust, commitment, agreement,
understanding, arrangement or restriction of any kind to which the Holder is a
party or by which the Holder or the Holder’s assets are bound, except for such
violations, breaches or defaults, as would not reasonably be expected to prevent
or materially delay the performance by the Holder of any of its obligations
under this Agreement.

6.                   Termination. This Agreement shall terminate upon the
earlier of the: (i) the Effective Time; or (ii) termination of the Merger
Agreement in accordance with its terms. In the event of the termination of this
Agreement, this Agreement and the Proxy shall forthwith become null and void,
there shall be no liability on the part of any of the parties, and all rights
and obligations of each party hereto shall cease; provided, however, that no
such termination of this Agreement shall relieve any party hereto from any
liability for any breach of any provision of this Agreement prior to such
termination.

7.                   Successors, Assigns and Transferees Bound. Without limiting
Section 1 hereof in any way, the Holder agrees that this Agreement and the
obligations hereunder shall attach to the Subject Securities from the date
hereof through the termination of this Agreement and shall be binding upon any
Person to which legal or beneficial ownership of the Subject Securities shall
pass, whether by operation of law or otherwise, including the Holder’s heirs,
guardians, administrators or successors, and the Holder further agrees to take
all actions necessary to effectuate the foregoing. Any Company shares or any
options, warrants or convertible securities (in each case, whether or not
vested) to acquire shares of the Company received by the Holder in connection
with any share split, share dividend, reclassification, merger, reorganization,
recapitalization or other change in the capital structure of the Company
affecting the Company Shares shall be Subject Securities, and this Agreement and
the representations, warranties, covenants, agreements and obligations hereunder
shall attach to any such additional Subject Securities.

8.                   Remedies. The Holder acknowledges that money damages may be
both incalculable and an insufficient remedy for any breach of this Agreement by
it, and that any such breach may cause Stratasys irreparable harm. Accordingly,
the Holder agrees that in the event of any breach or threatened breach of this
Agreement, Stratasys, in addition to any other remedies at law or in equity it
may have, shall be entitled to seek immediate equitable relief, including
injunctive relief and specific performance, to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof in any
competent court.

9.                   Notices. All notices, requests, demands, claims, consents
and other communications that are required or otherwise delivered hereunder
shall be in writing and shall be deemed to have been duly given if (a) when
personally delivered; (b) one (1) business day after deposit with nationally
recognized overnight courier; (c) three (3) business days after mailed by
registered or certified mail with postage prepaid, return receipt requested; or
(d) when transmitted by electronic mail or facsimile (with a copy of such
transmission concurrently transmitted by registered or certified mail with
postage prepaid, return receipt requested), to the Parties at the following
addresses (or at such other address for a Party as shall be specified by like
notice):

(a) if to Holder, to the address specified on such Holder’s signature page

(b) if to Stratasys, to:

Stratasys Inc.

7665 Commerce Way

Eden Prairie, MN 55344

U.S.A.

4

--------------------------------------------------------------------------------




Attn: S. Scott Crump

Fax: (952) 906-2266

 

with copies to:

Eric Honick, Esq.

McLaughlin & Stern LLP

260 Madison Avenue, 15th Floor

New York, NY 10016

USA

Tel: (212) 448-1100

Fax: (212) 448-0066

 

(c) if to the Company, to:

c/o Objet

Objet Ltd.

2 Holzman St.

Science Park

P.O. Box 2496

Rehovot 76124

Israel

Attn David Reis

Tel: +972-8-931-4440

Fax: +972--8-931-4940

 

with copies to:

J. David Chertok, Adv.

Meitar Liquornik Geva & Leshem Brandwein

Abba Hillel Silver Road 16, 12th Floor

Ramat Gan 52506

Israel

Tel: +972-3-610-3100

Fax: +972-3-610-3755

 

 

10.               Severability. The invalidity or unenforceability of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of any other provision of this Agreement in such jurisdiction, or
the validity or enforceability of any provision of this Agreement in any other
jurisdiction.

11.               Entire Agreement/Amendment. This Agreement, the Merger
Agreement and the Proxy represent the entire agreement of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. Neither this Agreement nor the Proxy may be amended,
modified, altered or supplemented except by means of a written instrument
executed and delivered by the parties hereto.

5

--------------------------------------------------------------------------------




12.               Governing Law; Jurisdiction.

(a) This Agreement and the Proxy shall be construed in accordance with, and
governed in all respects by, the Laws of the State of Israel without regard to
the Laws of such jurisdiction that would require the substantive Laws of another
jurisdiction to apply.

(b) Unless otherwise explicitly provided in this Agreement, any action, claim,
suit or proceeding relating to this Agreement or the Proxy or the enforcement of
any provision of this Agreement or the Proxy shall be brought or otherwise
commenced only in the competent courts located in Tel Aviv, Israel. Each party
hereto (i) expressly and irrevocably consents and submits to the jurisdiction of
each such court, and each appellate court located in the State of Israel, in
connection with any such proceeding; (ii) agrees that each such court shall be
deemed to be a convenient forum; (iii) agrees that service of process in any
such proceeding may be made by giving notice pursuant to Section 9; and (iv)
agrees not to assert, by way of motion, as a defense or otherwise, in any such
proceeding commenced in any such court, any claim that such party is not subject
personally to the jurisdiction of such court, that such proceeding has been
brought in an inconvenient forum, that the venue of such proceeding is improper
or that this Agreement or the Proxy or the subject matter of this Agreement or
the Proxy may not be enforced in or by such court.

13.               Counterparts. For the convenience of the parties, this
Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

[Remainder of page intentionally left blank]

 

6

 

--------------------------------------------------------------------------------




 

In Witness Whereof, the parties have caused this Agreement to be executed as of
the date first above written.



Holder

 

By:

Name:

Title:



Address:

__________________________

__________________________

___________________________

__________________________



Stratasys Inc.

 

By: /s/ S. Scott Crump          

 Name: S. Scott Crump

 Title: CEO


--------------------------------------------------------------------------------




SCHEDULE A

 

Holder Name Number of Ordinary Shares Number of Preferred Shares Number of
Options to purchase Ordinary Shares Number of Options to purchase Preferred
Shares          

 

--------------------------------------------------------------------------------




EXHIBIT A

Irrevocable Proxy

 

The undersigned holder (the “Holder”) of outstanding securities of Objet Ltd.,
an Israeli company (the “Company”), solely in its, his or her capacity as a
holder of securities of the Company, hereby irrevocably appoints each of S.
Scott Crump and Robert F. Gallagher, or their designees, of Stratasys Inc.
(“Stratasys”), acting individually, as an attorney and proxy of the undersigned,
with full power of substitution and resubstitution (the “Proxy Holders”), to
vote and exercise all voting, consent and similar rights with respect to all of
the Subject Securities (as defined in the Voting Agreement, as defined below),
solely with respect to the subject matters set forth below, until the Expiration
Date (as defined below). Upon the undersigned’s execution of this Proxy, any and
all prior proxies given by the undersigned with respect to any Subject
Securities are hereby revoked and the undersigned agrees not to grant any
subsequent proxies with respect to the Subject Securities until after the
Expiration Date, other than proxies instructing the proxy recipient to vote in
the manner set forth below.

 

This Proxy is irrevocable, is coupled with an interest sufficient in law to
support an irrevocable power and made for the benefit of third parties, and is
granted pursuant to that certain Voting Agreement (the “Voting Agreement”) of
even date herewith by and among Stratasys and the undersigned Holder, and is
granted solely in furtherance of Holder’s undertaking to vote the Subject
Securities as required by the Voting Agreement contemplated by that certain
Agreement and Plan of Merger (the “Merger Agreement”), among Stratasys, the
Company and the Merger Sub (as defined in the Voting Agreement). As used herein,
the term “Expiration Date” shall mean the date of termination of the Voting
Agreement in accordance with its terms.

 

The Proxy Holders named above are hereby authorized and empowered by the
undersigned, at any time prior to the Expiration Date, to act as the
undersigned’s attorney and proxy to vote the Subject Securities and to exercise
all voting, consent and similar rights of the undersigned with respect to the
Subject Securities (including, without limitation, the power to execute and
deliver written consents) at any meeting of shareholders of the Company or at
any adjournment thereof, in any action by written consent or in any other
circumstances upon which the Holder’s vote is sought (i) in favor of any
amendment to the Company’s Current Articles of Association (the “Current
Articles”), (ii) in favor of the Merger, the Merger Agreement and the other
Transactions and of the terms of the Merger Agreement and the other agreements
reflected therein, (iii) against any proposal, amendment, matter or agreement
that would in any manner impede, frustrate, prevent or nullify the Merger
Agreement, the Merger, any of the other Transactions or this Agreement; (iv) in
favor of the conversion of all outstanding preferred shares of the Company into
the Company's ordinary Shares in accordance with Section 7.2 of the Current
Articles; (v) in favor of an increase in the authorized share capital of the
Company and the determination that the securities issued in connection with the
Merger Agreement shall not be deemed “New Securities” for the purposes of
Article 49.1 of the Current Articles; (vi) in favor of a reverse stock split of
all authorized, issued and outstanding shares of the Company at a ratio as shall
be presented at the meeting, the reinstatement of the par value per share
(including all authorized, issued and outstanding shares of the Company) at a
par value as shall be presented at the meeting and the decrease in the
authorized capital of the Company and the consequent increase in the share
premium to be recorded on the Company’s accounts as shall be presented at the
meeting; (vii) in favor of changing the Company's name to סראטאסיס בע"מ and in
English Stratasys Ltd. or to any other similar name that the Registrar of
Companies may approve, which name change will enter into effect subject to and
upon the Effective Time and to the approval by the Registrar of Companies, as
set forth in the Merger Agreement; (viii) in favor of adoption of a public
company Articles of Association, as set forth as an exhibit to the Merger
Agreement, effective as of the Effective Time; (ix) in favor of an amendment of
the current Company's Memorandum of Association, as set forth in the Merger
Agreement, effective as of the Effective Time; (x) in favor of the ratification
of the Company's 2011 Omnibus Stock Option and Restricted Stock Incentive Plan;
(xi) in favor of the approval of the Registration Rights and Lockup Agreement,
as set forth in the Merger Agreement; (xii) in favor of the appointment of the
persons designated pursuant to the terms of the

--------------------------------------------------------------------------------




Merger Agreement as directors of the Company, including their classification to
separate classes, as of the Effective Time, and approval of their remuneration;
(xiii) in favor of the indemnification agreements to be entered into by the
Company with each person who will serve on the board of directors of the Company
and each person who will serve as an executive officer of the Company (the
"Company Directors and Officers"); (xiv) in favor of the approval of the
directors and officers insurance policy to be procured by the Company for the
benefit of the Company Directors and Officers; (xv) against any proposed
acquisition proposal; (xvi) in favor of any action necessary to authorize the
issuance of Company shares in connection with the Merger to the directors and
officers of Stratasys for the purposes of exempting such issuance from the
application of Section 16 of the Exchange Act and the rules and regulations
thereunder; and (xvii) in favor of any action necessary, advisable and prudent
in the name and on behalf of the Company towards the implementation of the
Merger, the above resolutions and all other actions required, advisable, prudent
and/or resulting from the Merger or such resolutions. The Holder agrees that the
Subject Securities that are entitled to be voted shall be voted (or cause to be
voted) as set forth in the preceding sentences whether or not the Holder’s vote,
consent or other approval is sought on only one or on any combination of the
matters set forth in clauses (i) - (xvii) above and at any time or at multiple
times during the term of this Agreement.

The Holder may vote the Subject Securities on all matters not referred to in
this Proxy, and the Proxy Holders may not exercise this Proxy with respect to
such other matters. The Holder agrees that the Subject Securities that are
entitled to be voted shall be voted (or cause to be voted) as set forth in the
first sentence of this paragraph whether or not the Holder’s vote, consent or
other approval is sought on only one or on any combination of the matters set
forth in clauses (i) - (xvi) above and at any time or at multiple times during
the term of the Voting Agreement.

Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.

This Proxy shall terminate, and be of no further force or effect, automatically
upon the Expiration Date.

 

[The remainder of this page is intentionally left blank.]

 

--------------------------------------------------------------------------------




Holder

 

By:

Name:

[Title:]

 

 

 

 

Dated: _________ ___, 2012

 

--------------------------------------------------------------------------------